           Case 1:18-cv-00681-RJL Document 109-1 Filed 01/13/20 Page 1 of 5



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                   Case No. 1:18-cv-00681-RJL
                                                              Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.




     DECLARATION OF EDEN P. QUAINTON IN OPPOSITION TO PLAINTIFF’S
                       MOTION FOR SANCTIONS

        I, Eden P. Quainton, declare under penalty of perjury that the foregoing is true and

correct:

        1.      I am counsel for Defendants Edward Butowsky. This declaration is based upon

my personal knowledge and upon information provided to me in my official capacity.

        2.      The first time I met Mr. Butowsky, he was in visible pain, could only walk with

difficulty and needed help with his bags.

        3.      However, I did not know how serious my client’s condition was until December

20, 2019 when I received a detailed description of his surgeries, infections, hospitalizations,

medications and unsuccessful attempts at recovery. This description is set forth in the

Declaration of Edward Butowsky, dated January 6, 2020 (the “Butowsky Decl.”).

        4.      Although Mr. Butowsky’s Declaration makes clear how serious his condition has

been, I was unprepared for a new, sharp decline in his health a few days after New Year’s day.




                                                 1
        Case 1:18-cv-00681-RJL Document 109-1 Filed 01/13/20 Page 2 of 5



        5.      On January 5, 2020, Mr. Butowsky was admitted to the emergency room in Plano

Texas with an extremely high fever. The fever appeared to be related to a full-body infection

and spiked to a potentially life-threatening 107 degrees.

        6.      Mr. Butowsky was placed in the intensive care unit and his fever cycled in and

out of extremely dangerous territory for the next few days.

        7.      I spoke to Mr. Butowsky several times during the days after his admission and

also spoke to his wife, who gave me updates on his condition. I also received several pictures of

Mr. Butowsky that left no doubt whatsoever about the seriousness of the situation.

        8.      On January 9, a decision was made to remove Mr. Butowsky’s hip surgically so

that the hip area could be completely cleaned out, with an artificial prosthesis inserted that would

make limited mobility possible. I understand the surgery has been successful. Treatment of the

hip area is set to continue over a six-week period so that the underlying infection can be

eliminated, enabling a complete hip replacement. I have informed opposing counsel that in light

of the surgery, the six-week treatment period and the necessary follow-up surgery, Mr.

Butowsky’s deposition will be delayed for a significant period of time, although it is impossible

to provide a date certain at this juncture.

        9.      Despite his medical difficulties, Mr. Butowsky has taken his obligations seriously.

His former counsel produced 1429 documents in response to Plaintiff’s discovery demands. He

has also responded to several sets of Plaintiff’s interrogatories and, to the best of my knowledge,

Plaintiff is not complaining of any deficiency in that regard. See Ex. 4., November 23, 2019

Riley - Quainton email chain.




                                                 2
          Case 1:18-cv-00681-RJL Document 109-1 Filed 01/13/20 Page 3 of 5



          10.    However, Plaintiff demanded that Mr. Butowsky conduct a more thorough

document search and Mr. Butowsky has taken diligent steps, despite his condition, to conduct

such a search.

          11.    Beginning in November, I recommended that a professional electronically stored

information (“ESI”) discovery vendor be retained to perform a search based on criteria

established by Plaintiff. I had previously worked with an e-discovery firm named OnLine

Security, an ESI specialist, and recommended this firm. See

https://www.onlinesecurity.com/company-profile

          12.    In the course of early November 2019, I had several telephonic conversations

with Plaintiff’s counsel, who agreed with my proposed approach.

          13.    At my direction, Online Security was retained by on November 19, 2019. On

December 1, 2019, Plaintiff provided a list of 61 search terms that Mr. Butowsky was to use in

searching for responsive documents. See Ex. 5, December 1 Riley - Quainton email chain; Ex. 6,

List of Search Terms.

          14.    Plaintiff’s search terms included “Sessions” (presumably seeking imaginary

conversations with Jeff Sessions), “White House,” “debunking,” “donaldtrump.com” among

others.

          15.    Rather than fight with Plaintiff over these search terms, I instructed online

security to perform a search of these terms and agreed with Plaintiff’s counsel that the

production would be complete before Christmas. Ex. 4, p.2.

          16.    Work on the production was delayed nearly three weeks because of a delay in

Mr. Butowsky’s carrier making payment of OnLine Security’s retainer. Declaration of Richard

Gralnik, dated December 26, 2019 (“Gralnik Decl.”) at ¶ 8.



                                                   3
         Case 1:18-cv-00681-RJL Document 109-1 Filed 01/13/20 Page 4 of 5



         17.   In addition, there were administrative issues of coordinating with Mr. Butowsky’s

assistant that further delayed matters. Id. at ¶¶ 9-10. It was not until December 20 that Online

Security was in a position to commence the search requested by Plaintiff. Id. at ¶ 10.

         18.   Obviously, at this point, completing the search, conducting a full document and

privilege review, and discussing the production with Mr. Butowsky by Christmas would be

impossible.

         19.   I notified Plaintiff’s counsel on December 23, 2020 and informed him that in light

of the foregoing it would not be possible to meet the previously agreed deadline. Ex. 7,

December 23 Quainton – Riley email. I informed Plaintiff’s counsel that Plaintiff’s 61 search

terms had generated 6,452 documents representing a total of 29,920 pages. Id.1

         20.   I noted that based on his preliminary review of several hundred documents it

would likely take 60 man-hours to perform the initial review. Id.

         21.   Despite the huge volume of material, Mr. Quainton instructed an associate to

begin working immediately and to treat this as a priority matter.

         22.   The initial review was complete on January 8, 2020. I have been unable to make

further progress on the production because I have been unable to discuss the proposed production

with Mr. Butowsky. It is not clear as of this writing when the review can occur, although the

initial results of Mr. Butowsky’s surgery suggest that the review can be performed in the weeks

ahead.




1
  My previous Declaration in Support of Defendants’ Motion to Extend or Stay Discovery (Dkt.
106-1 at ¶ 16) erroneously references 60,000 pages to review. This was based on a mental
transposition of the 6,000 documents to the number of actual pages to be reviewed.
                                                4
        Case 1:18-cv-00681-RJL Document 109-1 Filed 01/13/20 Page 5 of 5



       23.       Given that Mr. Butowsky’s deposition will likely be delayed at least several

months, it is difficult to see how there could be any prejudice to Plaintiff under the

circumstances.

       24.       I will continue to work on the preparation of a privilege log and, to the extent

possible, will continue to work with OnLine Securiy to conduct a further search of Mr.

Butowsk’s physical devisces. Completion of the production will necessarily be delayed until

Mr. Butowsky is out of the hospital and able to focus his attention on issues of discovery.

However, I am committed to working in good faith with opposing counsel to provide a complete

production as rapidly as possible before Mr. Butowsky’s deposition.

       25.       The sanctions requested by Plaintiff are wholly unwarranted on the facts.

Executed: January 13, 2020



                                                /s/_Eden P. Quainton______________________
                                                EDEN P. QUAINTON
                                                QUAINTON LAW PLLC
                                                D.C. Bar No. NY0318
                                                1001 Avenue of the Americas, 11th Fl.
                                                New York, NY 10018
                                                212-813-8389
                                                equainton@gmail.com




                                                   5
